SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: October 12, 2011 JINZANGHUANG TIBET PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 0-53254 26-2443288 (State of other jurisdiction of (Commission File No.) (IRS Employer incorporation or organization Identification No.) Harborside Financial Center, 2500 Plaza V, Jersey City, NJ 07303 (Address of principal executive offices) (Zip Code) 201-882-3332 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review On October 12, 2011 Xue Bangyi, the Chief Executive Officer of the Company, pursuant to authority granted by the Board of Directors, concluded that the Company’s financial statements for the year ended June 30, 2010 as included in the Company’s Annual Report on Form 10-K for the year ended June 30, 2010, should no longer be relied upon.The reasons for his conclusion were: · The shareholders’ equity contributed to the Company as a result of the consolidation of the variable interest entity, Leling Jinzanghuang, with the Company had been classified as a contribution from a non-controlling interest, but should have been classified as a capital contribution. · A contract deposit had been classified as a current asset, but should have been classified as a long-term asset based on the life of the underlying agreement. Mr. Xue discussed this matter with Paritz & Company, P.A., which was the Company’s independent registered public accountant for the year ended June 30, 2010.After those discussions, the Company included a restatement of its financial statements for the year ended June 30, 2010 in its Annual Report on Form 10-K for the year ended June 30, 2011. The effect of the restatement on the balance sheet as of June 30, 2010 is shown in the table below. As Originally Reported As Restated Contract deposit - current portion Total current assets Contract deposit - non-current Additional paid-in capital Accumulated other comprehensive income Total shareholders’ equity of the Company Non-controlling interest The effect of the restatement on the statement of cash flows for the year ended June 30, 2010 is shown in the table below. As Originally Reported As Restated Financing activities: Contribution from VIE Capital contribution SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JINZANGHUANG TIBET PHARMACEUTICALS, INC. Dated: November 17, 2011 By:/s/ Xue Bangyi Xue Bangyi Chief Executive Officer
